UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2354


SANTANA CLINE,

                     Plaintiff - Appellant,

              v.

HSBC BANK USA, N.A.; REISENFELD & ASSOCIATES; CHRISTOPHER
DAWSON,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:17-cv-02975)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Santana Cline, Appellant Pro Se. Andrew Michael Williamson, BLANK ROME LLP,
Washington, D.C.; Gregory Alan Stout, REISENFELD & ASSOCIATES LPA LLC,
Cincinnati, Ohio, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Santana Cline seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation to deny Cline’s motion for default judgment and to grant the

motion of HSBC Bank USA, N.A., in opposition to the entry of default. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Cline

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

See Adult Film Ass’n of Am., Inc. v. Thetford, 776 F.2d 113, 115 (5th Cir. 1985) (order

denying default judgment); Parks v. Collins, 761 F.2d 1101, 1104 (5th Cir. 1985) (order

granting motion to set aside entry of default). Accordingly, we dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2